SHEPHERD, C.J.
Based on United Automobile Insurance Company’s concession that the Petitioner, Hialeah Medical Associates, Inc., was entitled to appellate attorney fees below as the prevailing party, pursuant to section 627.428(1) of the Florida Statutes and clear case law from this district requiring the same, see, e.g. A. Carlo Guadagno, D.C., P.A. v. United Auto. Ins. Co., 88 So.3d 246, 247 (Fla. 3d DCA 2011) (finding, on petition for certiorari, a departure from the essential requirements of law for the failure to conditionally award attorney fees under section 627.428(1) to the prevailing party), we grant certiorari, quash the portion of the opinion denying appellate attorney fees below, and remand the case to the circuit court appellate division for a determination of an amount of attorney fees to be awarded, conditioned upon the Petitioner prevailing in the underlying proceedings.